Citation Nr: 1803709	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2014, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a Board hearing held in Washington, D.C.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

In written correspondence received on October 24, 2017, the Veteran, through his representative, expressed his intent to withdraw his appeal for entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2008, and in excess of 20 percent thereafter; the Board therefore has no jurisdiction over that appeal.


CONCLUSION OF LAW

The appeal for entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2008, and in excess of 20 percent thereafter is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204 (b)(1) (2017).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2017).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C. § 7105 (d)(5) (West 2012); 38 C.F.R. §20.202 (2017).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996). 

A notice of disagreement must be filed within one year from the date notice of a decision is mailed to the claimant.  38 U.S.C. § 7105(b)(1) (West 2012); 38 C.F.R. § 20.302(a) (2017).  A substantive appeal must be filed either within 60 days from the date the statement is mailed to the claimant or within the remainder of the one year period from notification of the decision being appealed, whichever is later.  38 U.S.C. § 7105(d)(3) (West 2012); 38 C.F.R. § 20.302(b)(1) (2017).

A September 2012 rating decision granted service connection and a zero percent (noncompensable) rating for erectile dysfunction, effective October 15, 2008.  The Veteran was provided notice of that award in a September 2012 letter.  In October 2012, the Veteran filed a notice of disagreement with the assigned effective dates.  In January 2013, the Veteran submitted a claim for an increased rating for erectile dysfunction.  A February 2013 rating decision assigned an evaluation of 20 percent, effective January 31, 2013.  A statement of the case was issued on February 21, 2013, and the Veteran filed a substantive appeal on February 25, 2013.

In a Motion for Clarification, dated October 12, 2017, the Veteran's representative noted that, in the November 4, 2014 hearing, the issue of voiding dysfunction was brought up as related to the erectile dysfunction claim.  Testimony was taken on the issue and the February 2015 Remand requested an examination and medical opinion as to whether the Veteran has any voiding dysfunction that is related to his erectile dysfunction.

In a written Statement In Support of Claim dated and received on October 24, 2017, the Veteran's representative indicated that the Veteran is withdrawing his appeal for entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2008, and in excess of 20 percent thereafter.  The Veteran confirmed this in a handwritten statement that was attached noting the same.  Also on October 24, 2017, the Veteran submitted a claim for entitlement to service connection for voiding, secondary to his service-connected erectile dysfunction.

The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issues on appeal.  See 38 C.F.R. § 20.204 (2017).  Accordingly, there remain no allegations of error of fact or law for appellate consideration as to the Veteran's initial compensable rating and increased rating claims for erectile dysfunction, and they are dismissed.


ORDER

The appeal concerning entitlement to an initial compensable rating for erectile dysfunction prior to August 1, 2008, and in excess of 20 percent thereafter is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


